Issuer Free Writing Prospectus Filed on December 3, 2009 Pursuant to Rule 433 Registration No. 333-141879 Home Properties, Inc. FOR IMMEDIATE RELEASE HOME PROPERTIES ANNOUNCES ATM COMMON SHARE OFFERING PROGRAM ROCHESTER, NY, DECEMBER 3, 2009 – Home Properties (NYSE:HME) today announced that it has initiated an At-The-Market (ATM) equity offering program through which it may sell up to 3.7 million common shares.The shares would be sold from time to time through BofA Merrill Lynch and BMO Capital Markets, which will act as sales agents and/or principals. “Home
